The following order was filed January 11, 1927:
Per Curiam.
This is an appeal by the executors of the estate of Henry Uihlein and by the children and the guardian ad litem for the grandchildren of Henry Uihlein from the final order or judgment of the county court finding and determining the amount of the inheritance taxes due and payable in the above estate. The county court determined the amount of taxes due, and from that portion of the order so entered which determined taxes on gifts made within six years of testator’s death taxable, the executors and the children and the guardian ad litem for the grandchildren of Henry Uihlein appealed. The orders were affirmed by this court upon appeal (Will of Uihlein, 187 Wis. 101, 203 N. W. 742), it being held that the law was a valid enactment. The case having been taken to the Supreme Court of the United States by writ of error and by that court reversed (Uihlein v. State of Wisconsin, 47 Sup. Ct. 110), it was held, on the authority of Schlesinger v. State of Wisconsin, 270 U. S. 230, 46 Sup. Ct. 260, that the last sentence of ch. 643 of the Laws of 1913 violates the federal constitution. In accordance with that holding the judgment of this court was reversed, and the cause remanded for further proceedings as required by the opinion of the United States Supreme Court.
The mandate of the United States Supreme Court having been received by the clerk of this court and filed under the rule of this court, now, upon motion of the attorneys for the appellants:
It is ordered and adjudged that the said mandate so filed be entered in this court, and that pursuant to the command *27thereof the judgment entered in this court in said action on the 12th day of May, 1925, affirming the order of the county court of Milwaukee county herein, be and the same is in all things vacated and set aside.
And it is further ordered and adjudged that those portions of the order of the said county court of Milwaukee county appealed from be and the same are hereby reversed; and that this action be remanded to said trial court, with directions to reverse that part of said order or judgment which determined that certain gifts found to have been made by said decedent to or for the benefit of his children and the persons appointed under the will of Meta Kopmeier or her heirs at law, during the lifetime of said decedent and within six years next prior to his death, were subject to inheritance taxes under the laws of the state of Wisconsin, and with directions to enter its final order adjudging and determining that said gifts made by the decedent prior to his death are not subject to inheritance taxes under the laws of the state of Wisconsin, and determining, in accordance with law and the opinion of the Supreme Court of the United States, the taxes payable upon the transfers to the appellants out of the estate of said decedent, excluding the gifts made by said decedent prior to his death, and for such further order or proceeding as may be according to law and not inconsistent with the mandate of the Supreme Court of the United States.